Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 5 May 2022, claims 1-5, 7, 8, 10-17, 19, 21, and 22 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 5 May 2022 no rejections are made. 

Allowable Subject Matter
Claims 1-5, 7, 8, 10-17, 19, 21, and 22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: The amendment filed by applicant on 5 May 2022 appears to be directed to matters of form more than matters of substance.  The scope of the claims is not changed.  
The claims are allowable for the same reasons stated in the prior Office action of 18 April 2022.  In the IDS filed on 9 May 2022, applicant cites two documents, which have been considered.  The Triquet document was previously cited, and includes tin as a mandatory alloying element.  The invention of Triquet does not read on the claimed composition.  The Akutsu document includes a nominally overlapping composition, however, the overlapping is a trivial overlap when considering the requirement that 99.7% of the composition is made from copper, zinc, and silicon.  Akutsu does not teach the properties required by the claims.  When all of the evidence is considered as a whole, evidence of patentability outweighs evidence against patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734